Citation Nr: 1033867	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  04-21 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability of each 
shoulder to include as an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for 
training from February to June 1972 and on active duty from 
December 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2003 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In May 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the hearing is 
in the Veteran's file.

In August 2007 and in June 2009 the Board remanded the matter for 
further development.  No further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDING OF FACT

A permanent disability of either shoulder to include joint and 
muscle pain is not shown since service or currently. 


CONCLUSION OF LAW

A disability of each shoulder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§3.303, 3.317 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2003 and in March 2006.  The Veteran was 
notified of the evidence needed to substantiate the claim of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the rate of disability compensation 
assignable. 



As for the content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent 
there was pre-adjudication VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (regarding notice of the elements of 
the claim).  

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in May 
2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service treatment 
records and VA records.  The Veteran was afforded several VA 
examinations.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.







REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran, who served for ninety days on active duty, 
develops arthrits to a degree of 10 percent or more within one 
year from separation from service, service connection may be 
presumed to have been incurred in service even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. § 1112;  38 C.F.R. §§ 3.307, 3.309.



VA will pay compensation to a Persian Gulf veteran who exhibits 
objective  indications of a qualifying chronic disability, 
provided that such disability became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian  Gulf War, or to a 
degree of 10 percent or more not later than December  31, 2011; 
and by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness.  A chronic disability 
resulting from an undiagnosed illness  shall be rated using 
evaluation criteria of 38 C.F.R. Part 4 (Rating Schedule).  
38 C.F.R. § 3.317.

The signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: muscle pain 
and joint pain.  38 C.F.R. § 3.317.

The term Persian Gulf veteran means a veteran who served on  
active military, naval, or air service in the Southwest Asia 
theater of  operations during the Persian Gulf War. (2) The 
Southwest Asia theater of operations includes Iraq, Kuwait,  
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain,  Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of  Oman, the Persian Gulf, the Arabian Sea, the 
Red Sea, and the airspace above these locations. 38 C.F.R. 
§ 3.317.
 
Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record 
does not show that the claimed disabilities were the result of 
participation in combat with the enemy, and the combat provisions 
of 38 U.S.C.A. § 1154(b) do not apply.



Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nichloson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)).

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

The service treatment records for the period of active duty for 
training from February  1972 to June 1972 contain no complaint, 
finding, history, treatment, or disagnosis of any shoulder 
abnormality. 





The service treatment records for the period of active duty from 
December 1990 to June 1991 show that in April 1991 the Veteran 
suffered first and seconds degree burns of the face and neck and 
right upper extremity and left hand in a gasoline explosion and 
while running from the flames he tripped and hurt his left 
shoulder.  X-rays were negative for a fracture.  On separation 
examination, there was no complaint, finding, history, treatment, 
or diagnosis of any shoulder abnormality.  And the upper 
extremities were evaluated as normal.

After service, on VA examination in January 1993, there was no 
limitation of motion of the right shoulder. On VA examination in 
February 1995, history included a musculoskeletal injury to the 
left shoulder following the gasoline explosion.  The Veteran did 
recall any specific njury or treatment for the left shoulder.  
The Veteran stated that he avoided using his left shoulder 
because of pain but could not describe any specific limitations.  
The pertinent findings for the shoulders were full range of 
motion on internal and external rotation, abduction and 
adduction.  Motor strength was 5/5 bilaterally with abduction and 
adduction.  There was no crepitus. 

VA records in 1994 show that the Veteran complained of neck pain 
after he injured his shoulder in April 1991.  

VA records show that in March 2002 the Veteran complained of neck 
and left shoulder pain after he landed on his shoulder following 
the gasoline explosion. 

On VA examination in August 2003, the Veteran stated that he hit 
his left shoulder when he suffered the burn injury in service and 
he developed pain in the shoulders. There was full range of 
motion the shoulders. X-rays showed degenerative changes of the 
left and right acromioclavicular joints.  The diagnosis was 
sprain of the shoulders.

In May 2007, the Veteran testified that he landed on his shoulder 
following the gasoline explosion and he has has shoulder pain 
since then. 




On VA examination in November 2007 the Veteran stated that he 
fell on his left shoulder in a gasoline explosion.  The Veteran 
complained of left shoulder pain.  Physical examination showed a 
normal appearing shoulder with no deformity, swelling, or 
tenderness.  Range of motion was normal without pain, weakness, 
fatigue, incoordination, or additional loss of motion with 
repetitive movement.  There was normal pinprick sensation and no 
muscle atrophy.  The diagnosis was left shoulder sprain.

On VA examination in September 2009 the Veteran reported that he 
injured his left shoulder when running from a fire.  During the 
examination he denied any intrinsic pain in either shoulder, but 
he did complain of trapezius muscle pain radiating from the neck 
to the shoulders.  The examiner further noted as follows:

He has had about a two year history of 
pain on the right side of the neck 
radiating to the right shoulder.  He does 
not complain of any intrinsic pain in the 
right shoulder either.  He does not 
complain of any loss of motion of either 
shoulder either or any difficulty doing 
overhead work.  The pain that he has in 
the trapezius muscles and neck frequently 
bothers him at rest as much as with 
activities.  There is no treatment for 
either shoulder.  He does not have any 
flare-ups of shoulder pain.  He does not 
have increased limitation with repetitive 
use of either shoulder.

Physical examination found both shoulders to be nontender to 
palpation.  Cross arm and impingement tests were negative.  
Active and passive range of motion were "completely pain free," 
with forward flexion to 180 degrees, abduction to 180 degrees, 
external rotation to 60 degrees, internal rotation to L3, 
adduction to 20 degrees, extension to 60 degrees, bilaterally.  
Motor strength throughout the deltoid and rotator cuff of both 
shoulders was 5/5, and there was no pain, loss of motion, 
weakness, fatigability or incoordination on repetitive motion.   
Deep tendon reflexes were 2+ in both biceps and triceps, and 
sensation was intact to sharp and dull stimuli in both arms and 
all digits.  Diagnosis was "No intrinsic shoulder disease.  He 
does not have pain in either shoulder and he has completely 
normal physical examination."

Analysis

The Veteran seeks service connection for shoulder muscle/joint 
pain.  He reports that he fell upon his left shoulder during an 
explosion in April 1991, and says that he has had neck pain since 
that time.  The Board notes that he was denied service connection 
for a left shoulder disorder in April 1995, and was granted 
service-connected for a cervical spine disability in May 2010.  
Preliminarily, the Board notes that consideration of this claim 
under the provisions of 38 C.F.R. § 3.317 is not warranted since 
the Veteran's complaints are subsequent to a fall.  

In addition, while there is x-ray evidence of some degenerative 
changes in the left acromioclavicular joint (see 38 C.F.R. § 
4.71a, Diagnostic Code 5003), the Veteran did not complain of, 
and was not diagnosed with or treated for degenerative changes in 
either shoulder, much less the left shoulder, during service or 
within the year thereafter, and there is no medical opinion 
evidence of a nexus to service, so service connection on a direct 
basis under 38 C.F.R. § 3.303, or under the presumptive 
provisions of 38 C.F.R. § 3.309(a), is not warranted.

Moreover, there is no evidence of a current shoulder muscle/joint 
pain disorder.  On VA examination in September 2009 the Veteran 
denied any shoulder pain or limitation, and physical examination 
of the shoulders was "completely normal."  X-rays were also 
negative, and the examiner averred that there was "no intrinsic 
disease."  The record contains no evidence to the contrary.  
Accordingly, in the absence of evidence of a current disorder, 
there is no valid claim of service connection (Brammer v. 
Derwinski,  3 Vet. App. 223 (1992)); the Board does not reach the 
question of continuity of symptomatology after service (38 C.F.R. 
§ 3.303(b)) or the provisions of 38 C.F.R. § 3.303(d), pertaining 
to an initial diagnosis after service; and the benefit-of-the-
doubt standard does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a shoulder muscle/joint pain disorder is 
denied.




____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


